782 So.2d 968 (2001)
Givanni Torrell PARKS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-2348.
District Court of Appeal of Florida, Third District.
April 11, 2001.
Bennett H. Brummer, Public Defender and Howard K. Blumberg, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General and Steven R. Parrish, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and JORGENSON and GREEN, JJ.
PER CURIAM.
The sentence under review, imposed upon the defendant's alleged failure to comply with a previous plea agreement, is vacated and the cause remanded for further proceedings to be conducted after the appointment below of conflict-free counsel for the defendant. See Kirkland v. State, 617 So.2d 781 (Fla. 4th DCA 1993); Baran v. State, 381 So.2d 323 (Fla. 5th DCA 1980).